NO. 07-11-00316-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 20, 2011


                     IN RE MICHAEL EDWARD DAWN, RELATOR



Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Relator, Michael Edward Dawn, has filed a Petition for Writ of Mandamus

requesting this Court issue a writ of mandamus directing the respondent, the 108th

Judicial District Court of Potter County, to provide Dawn with certified copies of certain

documents apparently relating to criminal convictions of Dawn.1 We deny the petition.




      1
         While Dawn does not identify the trial court cause numbers of these
convictions, he impliedly indicates that these documents relate to appeals in cause
numbers 07-11-00161-CR and 07-11-00162-CR. Dawn indicates that the documents
he requests “are necessary for perfecting an appeal in the foregoing cause (sic) of
action.” However, these appeals were dismissed for lack of jurisdiction by this Court on
May 31, 2011. See Dawn v. State, Nos. 07-11-00161-CR, 07-11-00162-CR, 2011
Tex.App. LEXIS 4125 (Tex.App.—Amarillo May 31, 2011, no pet.).
       Texas Rule of Appellate Procedure 52.32 identifies the requirements for a petition

for writ of mandamus filed in this Court.        Dawn has failed to comply with these

requirements. Rule 52.3(a) requires that a petition must include a complete list of all

parties and the names and addresses of all counsel. Dawn does not include any such

list. Dawn simply identifies the respondent as the 108th District Court of Potter County.

Rule 52.3(b) requires that the petition include a table of contents with references to the

pages of the petition and an indication of the subject matter of each issue or point raised

in the petition. Dawn’s petition includes no table of contents. Rule 52.3(c) requires that

a petition include an index of authorities in which all authorities cited in the petition are

arranged alphabetically and the page(s) upon which the authorities are cited is

indicated. Dawn=s petition includes no index of authorities.3 Rule 52.3(d) requires a

statement of the case that includes a concise description of the nature of the underlying

proceeding. Dawn=s petition does not contain a statement of the case, and does not

include a concise description of the nature of the underlying proceeding. Rule 52.3(e)

requires the petition include a statement regarding the basis of this Court’s jurisdiction.

Dawn’s petition does not include a jurisdictional statement. Rule 52.3(f) requires the

petition include a concise statement of all issues or points presented for relief. Dawn’s

petition includes no such statement.       Rule 52.3(g) requires the petition include a

statement of facts supported by citation to competent evidence included in the appendix


       2
       Further citation of Texas Rules of Appellate Procedure will be by reference to
ARule __.@
       3
       However, the only authority to which Dawn cites is Texas Rule of Appellate
Procedure 20.2.

                                             2
or record.   Dawn’s petition does not include a statement of facts.          Finally, Rule

52.3(k)(1)(A) requires that the appendix to the petition include a certified or sworn copy

of any order complained of, or other document showing the matter complained of.

Dawn has not included an appendix to his petition. In his petition, Dawn indicates that

he filed a motion to obtain records and documents in the 108th District Court on or about

June 25, 2011. However, a copy of this motion is not included in an appendix to Dawn’s

petition. As each of these items are required in a petition for writ of mandamus and

Dawn has failed to comply with these requirements, we may not grant the relief that he

requests.


       Additionally, Texas Rule of Appellate Procedure 9.5 requires that, at or before

the time that a document is filed with this Court, a copy of the document must be served

on all parties to the proceeding. Dawn’s petition includes a certificate of service, but it

indicates only that the petition was sent to the Clerk of this Court.        There is no

certification that the petition was served on the 108th District Court of Potter County nor

any other party to this original proceeding.4


       Further, Dawn complains that his “attorney of record” provided him certain

records, but they were “lacking and inadequate to ensure the relator his constitutional

right to a meaningful appeal.” However, Dawn’s petition wholly fails to identify which

records he received from his counsel and how the records that were provided him were

“lacking and inadequate.”


       4
          As Dawn failed to include a complete list of all parties and the names and
addresses of all counsel in his petition, we are uncertain who the proper parties to this
original proceeding might be.
                                                3
      As Dawn=s petition for writ of mandamus does not comply with the requirements

of Rule 52.3, we deny the petition.




                                                  Mackey K. Hancock
                                                       Justice




                                        4